         Case 5:19-cv-00834-DAE Document 61 Filed 12/28/20 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

MALIBU MEDIA, LLC,                               )
                                                 )
       Plaintiff,                                ) Civil Action Case No. 5:19-CV-00834-DAE
                                                 )
v.                                               )
                                                 )
JOHN DOE,                                        )
                                                 )
       Defendant.                                )
                                                 )

     JOINT MOTION FOR EXTENSION OF SUMMARY JUDGMENT RESPONSE
                             DEADLINES

       Plaintiff Malibu Media, LLC and Defendant John Doe request that the Court grant an

extension of 10 days to file responses to the pending cross-motions for summary judgment filed

December 21, 2020 [Dkt 59-60].

       Good cause exists to grant the parties’ request for the following reasons:

       1. On December 21, 2020, the parties filed cross-motions for summary judgment.

       2. Specifically, Plaintiff filed for summary judgment on Defendant’s several affirmative

defenses and three counterclaims [Dkt. 60]. And Defendant filed for summary judgment on

Plaintiff’s claim for copyright infringement and Defendant’s corresponding counterclaim for a

declaratory judgment of non-infringement [Dkt. 59].

       3. Because of the several issues raised in the parties’ motions, the workloads of both

parties’ counsel, and the additional personal demands on the parties and their counsel given the

holidays, the parties ask the Court to grant a reasonable 10-day extension for each party to file a

response to the other party’s summary judgment motion. This will move the response deadline

from January 4, 2021 to January 14, 2021.
          Case 5:19-cv-00834-DAE Document 61 Filed 12/28/20 Page 2 of 3




       4. This extension will not impact any pending deadline. And the parties make this request

not for delay, but rather so that justice may be done.

       For these reasons, the parties respectfully request the Court grant the requested extension.

A proposed order is attached.



Dated: December 28, 2020



Respectfully Submitted,


 Beik Law Firm, PLLC                              JT Morris Law, PLLC

 By: /s/ Paul S. Beik                             By: /s/ JT Morris
 Paul S. Beik                                     JT Morris
 Texas State Bar No. 24054444                     Texas State Bar No. 24094444
 paul@beiklaw.com                                 jt@jtmorrislaw.com
 Beik Law Firm, PLLC                              Ramzi Khazen
 8100 Washington Ave., Suite 1000                 Texas State Bar No. 24040855
 Houston, TX 77007                                ramzi@jtmorrislaw.com
 Tel: 713-869-6975                                JT Morris Law, PLLC
 Fax: 713-868-2262                                1105 Nueces Street, Suite B
 Counsel for Plaintiff, Malibu Media, LLC         Austin, Texas 78701
                                                  Tel: 512-717-5275
                                                  Fax: 512-582-2948
                                                  Counsel for Defendant, John Doe




                                                 2
         Case 5:19-cv-00834-DAE Document 61 Filed 12/28/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       Under the Federal Rules of Procedure. I certify that on December 28, 2020, a copy of the

foregoing was served on all parties by the Court’s ECF filing system.

                                            /s/ JT Morris
                                            JT Morris




                                               3
